DETAILED ACTION
This office action is in response to the amendment dated February 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 9-11, 17, 19, 20, 23, and 25 are currently amended.
Claims 2-4, 6, 13-16, 18, 21, 22, 24, and 26-28 are as originally filed.
Claims 7, 8, and 12 are canceled.
Therefore, claims 1-6, 9-11, and 13-28 are currently pending.

Response to Amendment



In response to the filed amendment, the interpretation under 35 U.S.C. 112(f) and rejections under 35 U.S.C. are withdrawn.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
at least one alerting signal module for alerting claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As seen above, independent claim 1 recites “at least one alerting signal module for alerting” which is interpreted under 35 U.S.C. 112(f). The specification states that “any type” of alerting module can be used including an auditory (such as piezoelectric), a visual, and a vibrotactile alerting module on page 15, lines 9-14 of the filed specification. However, the specification does not clearly link or associate corresponding structure, material, or acts to the claimed function. From the standpoint of one skilled in the art, a statement saying that any type 
Claims 2-6 and 9-11 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaton et al. (Heaton; US PG Pub #2018/0000385) in view of Raanan (US PG Pub #2013/0312168).
As to claim 1, Heaton teaches a portable sensor for alerting a user about a loss of balance (Paragraph [0011] teaches a wearable device with a sensor to detect a fall event) comprising: 
a sensor secured on the user’s body (Paragraph [0030]), said sensor comprising:
a detection module comprising a triple-axis accelerometer and a triple-axis gyroscope (Paragraph [0032] teaches a three-axis accelerometer and a three-axis gyroscope);  
5at least one alerting signal module for alerting the user about the loss of balance (Paragraph [0076] teaches a speaker, light, and display in the wearable device to issue and audible and/or visual alarm); 
a microcontroller board (Figure 2 shows chips on a board) in electrical communication with the detection module and the alerting signal module, said microcontroller board comprising: 
a microcontroller (Paragraphs [0032] and [0104] teach a processor); 
at least one non-volatile memory (Paragraph [0104] teaches ROMs, flash memory, EEPROMs, optical devices, hard drives, and floppy drives which are all non-volatile);  
10at least one volatile memory (Paragraph [0029] teaches a buffer of limited duration; Paragraph [0104] teach RAMs); and 
a library of algorithms tangibly stored in the non-volatile memory, said algorithms comprising microcontroller-executable instructions for detecting the loss of balance and for alerting the user about the loss of balance (Paragraph [0104] teaches computer-readable instructions stored on computer readable medium; Paragraph [0010] teaches a method including detecting a fall event; Paragraph [0076] teaches issuing an alert); 
a power source (Paragraph [0032]); and  
15an enclosure disposed around the detection module, the microcontroller board and the power source (Figure 2; Paragraph [0032] teach a wearable device).  
Heaton does not explicitly teach that the accelerometer and gyroscope are micro-electromechanical.
In the field of fall protection systems, Raanan teaches that the accelerometer and gyroscope are micro-electromechanical (Paragraph [0204]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton with the MEMS technology of Raanan because providing a MEMS accelerometer and gyroscope yields the predictable result of simplifying the structure and minimizing the size demands on a wearable device.
As to claim 2, depending from the portable sensor of claim 1, Heaton teaches the sensor further comprising a smart device display in wireless communication with the microcontroller board (Paragraphs [0035], [0036], and [0076]).  
As to claim 3, depending from the portable sensor of claim 1, Heaton does not explicitly teach the sensor further comprising at least one personal safety device in communication with the microcontroller board, said personal safety device disposed outside the enclosure.
In the field of injury prevention from falls, Raanan teaches the sensor further comprising at least one personal safety device in communication with the microcontroller board (see Abstract; Paragraphs [0186], [0187], and [0292]), said personal safety device disposed outside the enclosure (Paragraphs [0054], [0218], and [0232]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton with the protection device of Raanan because cushioning, absorbing, and dissipating the fall impact energy provides physical protection (Paragraph [0187]) in real-time to help against fractures (Paragraph [0039]).
As to claim 4, depending from the portable sensor of claim 3, Heaton does not explicitly teach wherein the personal safety device is a wearable airbag or a brace.
In the field of injury prevention from falls, Raanan wherein the personal safety device is a wearable airbag or a brace (Paragraphs [0187] and [0232]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton with the airbags of Raanan because cushioning, absorbing, and dissipating the fall impact energy provides physical protection (Paragraph [0187]) in real-time to help against fractures (Paragraph [0039]).
As to claim 55, depending from the portable sensor of claim 1, Heaton teaches wherein the at least one alerting signal module is at least one of an auditory alerting signal module, a visual alerting signal module, and a vibrotactile alerting signal module or a combination thereof (Paragraph [0076]).  
As to claim 9, depending from the portable sensor of claim 1, Heaton teaches wherein the triple-axis accelerometer and triple-axis gyroscope are integrated on a single circuit board (Figure 2 shows the accel and gyro sensors on the same board in the wearable device). Heaton does not explicitly teach that the accelerometer and gyroscope are micro-electromechanical.
In the field of fall protection systems, Raanan teaches that the accelerometer and gyroscope are micro-electromechanical (Paragraph [0204]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton with the MEMS technology of Raanan because providing a MEMS accelerometer and gyroscope yields the predictable result of simplifying the structure and minimizing the size demands on a wearable device.

15.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heaton et al. (Heaton; US PG Pub #2018/0000385) in view of Raanan (US PG Pub #2013/0312168) as applied to claim 5 above, and further in view of Albert et al. (Albert; US PG Pub #2006/0017579).
As to claim 6, depending from the portable sensor of claim 5, Heaton does not explicitly teach wherein the auditory alerting signal module 10is a piezoelectric alarm.
In the field of personal safety systems, Albert teaches wherein the auditory alerting signal module 10is a piezoelectric alarm (Paragraph [0170]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device audible alert of Heaton with the piezoelectric sound producing element of Albert because piezo alerting devices produce high audio power output at relatively low electric power which make a battery a sufficient power source (Paragraph [0170]).
16.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton et al. (Heaton; US PG Pub #2018/0000385) in view of Raanan (US PG Pub #2013/0312168) as applied to claim 1 above, and further in view of Kim et al. (Kim; US PG Pub #2019/0110683).
As to claim 10, depending from the portable sensor of claim 1, Heaton teaches a wireless communication module of a wearable device (Paragraph [0032]), but does not explicitly teach wherein the microcontroller board comprises an embedded chip for wireless communication over a BLUETOOTH network, or an embedded chip for wireless communication over a WI-FI network, or an embedded chip for wireless communication over a mobile communication network, or a combination thereof.
In the field of fall detection systems, Kim teaches wherein the microcontroller board comprises an embedded chip for wireless communication over a BLUETOOTH network, or an embedded chip for wireless communication over a WI-FI network, or an embedded chip for wireless communication over a mobile communication network, or a combination thereof (Paragraph [0040]; Figure 2, Items 220-229). It would have been obvious to one of ordinary skill in the art to modify the wireless teaching of Heaton with the Bluetooth, Wi-Fi, or mobile communication of Kim because Kim recognizes incorporating necessary components for each of the communication schemes which yields the predictable result of increasing the robustness and adaptability of the portable sensor device.
As to claim 11, depending from the portable sensor of claim 1, Heaton teaches a wireless communication module of a wearable device (Paragraph [0032]), but does not explicitly teach wherein the microcontroller board comprises an integrated BLUETOOTH and WI-FI combination chip embedded thereon.
In the field of fall detection systems, Kim teaches wherein the microcontroller board comprises an integrated BLUETOOTH and WI-FI combination chip embedded thereon (Paragraph [0040]; Figure 2, Items 220-229). It would have been obvious to one of ordinary skill in the art to modify the wireless teaching of Heaton with the integrated Bluetooth and Wi-Fi chip of Kim because Kim recognizes incorporating necessary components for each of the communication schemes which yields the predictable result of increasing the robustness and adaptability of the portable sensor device.

Claims 13-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over (Heaton; US PG Pub #2018/0000385) in view of Raanan (US PG Pub #2013/0312168).
As to claim 513, Heaton teaches a wearable postural sensor for protecting a user from a fall-related injury (Paragraph [0011] teaches a wearable device with a sensor to detect a fall event), said sensor comprising: 
a microcontroller board (Figure 2 shows chips on a board) comprising: 
a microcontroller (Paragraphs [0032] and [0104] teach a processor); 
at least one non-volatile memory (Paragraph [0104] teaches ROMs, flash memory, EEPROMs, optical devices, hard drives, and floppy drives which are all non-volatile);  
10at least one volatile memory (Paragraph [0029] teaches a buffer of limited duration; Paragraph [0104] teach RAMs); and 
a library of algorithms tangibly stored in the non-volatile memory and executable by the microcontroller, said algorithms comprising microcontroller-executable instructions for detecting a fall and for protecting a user from a fall-related injury (Paragraph [0104] teaches computer-readable instructions stored on computer readable medium; Paragraph [0010] teaches a method including detecting a fall event; Paragraph [0076] teaches issuing an alert); 
an integrated motion processing module comprising a 15triple-axis accelerometer and a triple-axis gyroscope in electrical communication with the microcontroller board (Paragraph [0032] teaches a three-axis accelerometer and a three-axis gyroscope); 
a wireless communication module in electrical communication with the microcontroller board (Paragraph [0032]); 
at least one alerting signal module in electrical communication with the 20microcontroller board (Paragraph [0076] teaches a speaker, light, and display in the wearable device to issue and audible and/or visual alarm); 
a power source (Paragraph [0032]); and
an enclosure disposed around the microcontroller board, the integrated motion processing module, the wireless communication module and the power source (Figure 2; Paragraph [0032] teach a wearable device), said 66enclosure provided with fasteners disposed on an outer surface to removably secure the portable sensor on the user's body (Figures 2 and 4; Paragraph [0101]).  
However, Heaton does not explicitly teach that the accelerometer and gyroscope are  micro-electromechanical.
In the field of fall protection systems, Raanan teaches that the accelerometer and gyroscope are micro-electromechanical (Paragraph [0204]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton with the MEMS technology of Raanan because providing a single package for the gyro and accelerometer yields the predictable result of simplifying the structure and minimizing the size demands on a wearable device by integrating two sensors into a single device.
As to claim 14, depending from the wearable postural sensor of claim 13, Heaton teaches the sensor further comprising a smart device 5display in communication with the microcontroller board (Paragraphs [0035], [0036], and [0076]).  
As to claim 15, depending from the wearable postural sensor of claim 13, Heaton does not explicitly teach the sensor further comprising at least one personal safety device in communication with the microcontroller board, said personal safety device disposed outside the enclosure.
In the field of injury prevention from falls, Raanan teaches the sensor further comprising at least one personal safety device in communication with the microcontroller board (see Abstract; Paragraphs [0186], [0187], and [0292]), said personal safety device disposed outside the enclosure (Paragraphs [0054], [0218], and [0232]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton with the protection device of Raanan because cushioning, absorbing, and dissipating the fall impact energy provides physical protection (Paragraph [0187]) in real-time to help against fractures (Paragraph [0039]).
As to claim 16, depending from the wearable postural sensor of claim 15, Heaton does not explicitly teach wherein the personal safety device is a wearable airbag or a brace.  
In the field of injury prevention from falls, Raanan wherein the personal safety device is a wearable airbag or a brace (Paragraphs [0187] and [0232]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton with the airbags of Raanan because cushioning, absorbing, and dissipating the fall impact energy provides physical protection (Paragraph [0187]) in real-time to help against fractures (Paragraph [0039]).
As to claim 17, depending from the wearable postural sensor of claim 13, Heaton teaches wherein the at least one alerting signal 15module is at least one of an auditory alerting signal module, a visual alerting signal module, and a vibrotactile alerting signal module (Paragraph [0076]).  
As to claim 18, depending from the wearable postural sensor of claim 13, Heaton teaches wherein the wireless communication module is embedded in the microcontroller board (Paragraphs [0030] and [0032]; Figure 2 shows multiple chips on a board).  
As to claim 20, Heaton teaches a method for preventing a fall and a fall-related injury (Paragraph [0010]) comprising the steps of: 
a) removably securing the wearable postural sensor of claim 13 to a user (Paragraph [0020] teaches the wearable device configured to be worn; Paragraph [0031] teaches a wearable device is worn until it needs to recharge; Please refer to the rejection of claim 13 for the specific limitations that are incorporated with the sensor of claim 13);  
5b) switching on the power source (Paragraph [0041]); 
c) selecting a threshold value for detecting a change in a spatio-temporal parameter for the sensor (Paragraph [0032] teaches an accelerometer and gyroscope; Paragraph [0047] teaches motion data to determine a fall; Paragraph [0059] teaches a threshold for the wearable device and a separate threshold for the remote computing system such that the threshold is selected based on the device; Paragraph [0062] teaches calculating a local threshold score; Paragraph [0064] teaches adjusting the local threshold score and computing step count and gait length; Paragraph [0067] teaches the wearable device receiving a threshold score model from the remote system); 
d) calculating a change in the spatio-temporal parameter for the sensor (Paragraph [0012] teaches detecting a fall; Paragraph [0047] teaches motion data to determine a fall; Paragraph [0064] teaches computing step count and gait length); 
e) actuating one or more of the at least one alerting signal modules when the change in the 10spatio-temporal parameter for the sensor is greater than the threshold value, thereby alerting the user, thereby preventing the fall and the fall-related injury (Paragraphs [0010] and [0076]); and 
f) repeating steps (d) and (e) (Paragraph [0031] teaches continuously monitoring for fall events).  
As to claim 21, depending from the method of claim 20, Heaton does not explicitly teach the method further comprising, simultaneously actuating in 15step (e), at least one personal safety device that protects the user from the fall-related injury.
In the field of injury prevention from falls, Raanan teaches at least one personal safety device that protects the user from the fall-related injury (see Abstract; Paragraphs [0186], [0187], and [0292]), said personal safety device disposed outside the enclosure (Paragraphs [0054], [0218], and [0232]) and sending an alert immediately after airbag deployment (Paragraph [0209]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton with the protection device of Raanan such that a personal safety device is simultaneously actuated in 15step (e) because cushioning, absorbing, and dissipating the fall impact energy provides physical protection (Paragraph [0187]) in real-time to help against fractures (Paragraph [0039]).
As to claim 22, depending from the method of claim 21, Heaton does not explicitly teach wherein the personal safety device is a wearable airbag or a brace.
In the field of injury prevention from falls, Raanan wherein the personal safety device is a wearable airbag or a brace (Paragraphs [0187] and [0232]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton with the airbags of Raanan because cushioning, absorbing, and dissipating the fall impact energy provides physical protection (Paragraph [0187]) in real-time to help against fractures (Paragraph [0039]).
As to claim 23, depending from the method of claim 20, Heaton teaches wherein selecting a threshold value comprises: 
selecting the threshold value (Paragraphs [0059], [0062], [0064], and [0067]), but does not explicitly teach prompting the user on a smart device display for: 
inputting a threshold value; or  
68retrieving a threshold value from the non-volatile memory; or 
calculating a threshold value from a baseline calibration, thereby selecting the threshold value.
However, Heaton does teach retrieving a threshold value from memory (Paragraphs [0059] and [0060]), calculating a threshold value from a baseline calibration (Paragraphs [0057] and [0064]), a display on the wearable device for alerting the user (Paragraph [0076]), and prompting care givers on a separate computing device (Paragraphs [0013], [0028], and [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton to prompt the user for how a threshold device is determined including by retrieving a value from memory or calculating a value because this yields the predictable result of increasing the ability of the system to be customized for individual wearers so that each user is comfortable with the set threshold.
As to claim 524, depending from the method of claim 23, Heaton does not explicitly teach said baseline calibration comprising: 
instructing the user to walk on a substantially flat surface; and 
calculating an average value for the change in the spatio-temporal parameter for the sensor.
However, Heaton does teach monitoring a step count and gait length of a walking user in relation to an average in order to adjust the threshold (Paragraph [0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton to instruct the user to walk on a substantially flat surface because this yields the predictable result of increasing the reliability of the system by ensuring that the threshold is properly set for each wearer regardless of their individual circumstances since each user will be instructed to complete the same baseline motions.
As to claim 1025, depending from the method of claim 24, Heaton does not explicitly teach wherein calculating the average value for the change in the spatio-temporal parameter is performed for a time period from about 20 seconds to about 300 seconds.  
However, Heaton does teach writing sensor data to a buffer with duration of 30 seconds or 180 seconds (Paragraph [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Heaton so that the calculating step is performed from about 20 seconds to about 300 seconds because this is approximately the amount of time that data is stored for in the teaching of Heaton such that one data cycle of this duration yields the predictable result of providing sufficient data to reliably calibrate the threshold.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heaton et al. (Heaton; US PG Pub #2018/0000385) in view of Raanan (US PG Pub #2013/0312168) as applied to claim 13 above, and further in view of Kim et al. (Kim; US PG Pub #2019/0110683).
As to claim 19, depending from the wearable postural sensor of claim 13, Heaton teaches a wireless communication module of a wearable device (Paragraph [0032]), but does not explicitly teach wherein the wireless communication module comprises a chip for wireless communication over a BLUETOOTH network, a chip for wireless communication over a WI-FI network, a chip for wireless communication over a mobile communication network, or a combination thereof.
In the field of fall detection systems, Kim teaches wherein the wireless communication module comprises a chip for wireless communication over a BLUETOOTH network, a chip for wireless communication over a WI-FI network, a chip for wireless communication over a mobile communication network, or a combination thereof (Paragraph [0040]; Figure 2, Items 220-229). It would have been obvious to one of ordinary skill in the art to modify the wireless teaching of Heaton with the Bluetooth, Wi-Fi, or mobile communication of Kim because Kim recognizes incorporating necessary components for each of the communication schemes which yields the predictable result of increasing the robustness and adaptability of the portable sensor device.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over (Heaton; US PG Pub #2018/0000385) in view of Raanan (US PG Pub #2013/0312168) as applied to claim 20 above, and further in view of Buckman (US PG Pub #2005/0067816).
As to claim 26, depending from the method of claim 20, Heaton does teach a three-axis accelerometer and a three-axis gyroscope (Paragraph [0032]) and a vector indicating various activities (Paragraph [0097]), but Heaton does not explicitly teach wherein the change in the spatio-temporal parameter is a change in rotation angle between a resultant acceleration vector and a X- 15axis component, a Y-axis component and a Z-axis component of the resultant acceleration vector.
In the field of body impact protection, Buckman teaches wherein the change in the spatio-temporal parameter is a change in rotation angle between a resultant acceleration vector and a X- 15axis component, a Y-axis component and a Z-axis component of the resultant acceleration vector (Paragraphs [0036] and [0092] teach deriving a rotation angle from rotational acceleration sensors to detect a fall in progress). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing of Heaton with the teaching of Buckman such that the change in the spatio-temporal parameter is a change in rotation angle between a resultant acceleration vector and a X- 15axis component, a Y-axis component and a Z-axis component of the resultant acceleration vector because deciding on these specific values yields the predictable result of increased reliability in utilizing the existent components of Heaton for parameters to detect a fall in progress.
As to claim 27, depending from the method of claim 20, Heaton teaches a three-axis accelerometer and a three-axis gyroscope (Paragraph [0032]), but does not explicitly teach wherein the change in the spatio-temporal parameter is a change in planar rotation of the sensor about each a X-axis, a Y-axis and 20a Z-axis.  
In the field of body impact protection, Buckman teaches wherein the change in the spatio-temporal parameter is a change in planar rotation of the sensor about each a X-axis, a Y-axis and 20a Z-axis (Paragraphs [0030], [0141], and [0148]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing of Heaton with the teaching of Buckman such that the change in the spatio-temporal parameter is a change in planar rotation of the sensor about each a X-axis, a Y-axis and 20a Z-axis because deciding on these specific values yields the predictable result of increased reliability in utilizing the existent components of Heaton for parameters to detect a fall in progress.
As to claim 28, depending from the method of claim 20, Heaton teaches a three-axis accelerometer and a three-axis gyroscope (Paragraph [0032]), but does not explicitly teach wherein the change in the spatio-temporal parameter is a change in linear sway velocity of the sensor along a X-axis, a Y-axis and a Z-axis.
In the field of body impact protection, Buckman teaches wherein the change in the spatio-temporal parameter is a change in linear sway velocity of the sensor along a X-axis, a Y-axis and a Z-axis (Paragraphs [0010], [0011], [0015], and [0017]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing of Heaton with the teaching of Buckman such that the change in the spatio-temporal parameter is a change in linear sway velocity of the sensor along a X-axis, a Y-axis and 20a Z-axis because deciding on these specific values yields the predictable result of increased reliability in utilizing the existent components of Heaton for parameters to detect a fall in progress.

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
The applicant argues, on pages 16-24 and with respect to independent claim 1, that Heaton in view of Raanan does not teach, suggest, or render obvious the claimed invention. The examiner respectfully disagrees.
Pages 16-18 of the arguments largely summarize the teaching of Heaton where the applicant acknowledges that Heaton discloses that the wearable device is capable of detecting a fall event without necessitating a wireless connection to a remote computer system. However, the applicant continues to argue, on pages 18-21 that Heaton critically relies on a wearable device, a wireless hub, a remote computer system, and a computing device carried by a care provider and that the wearable device is not enabled to operate independently. While the system of Heaton incorporates components outside the realm of the claim scope of the instant application, the question is not whether the two systems are equal or whether the teaching of Heaton is optimized, but whether the teaching of Heaton meets the limitations set forth in the claims. Upon review, the teaching of Heaton still reads on the claimed subject matter, as written and the wearable device of Heaton can operate independently, as previously acknowledged by the applicant.
On pages 21-22, the applicant argues that the speakers and lights of Heaton enable the resident to reject false positive alarms. While this is true, the speakers and lights of Heaton also read on the claim language of “at least one alerting signal module for alerting the user about the loss of balance” since the relied upon portion of Heaton explicitly states that upon detecting a fall event, the wearable device can issue an audible and or visual alarm including a graphic fall warning on a display of the wearable device (Paragraph [0076]). Upon review, the teaching of Heaton still reads on the claimed subject matter, as written.
On pages 22-24, the applicant continues to argue that Raanan does not cure the deficiencies of Heaton, and therefore, the combination does not teach, suggest, or render obvious the claimed limitations. As seen above, there are not deficiencies of Heaton for which Raanan is relied upon to cure, except for the explicit limitations addressed, specifically the MEMS nature of the accelerometer and gyroscope. Therefore, independent claim 1 and dependent claims 2-5, 9, and 12 remain rejected.
On pages 24-25, the applicant argues that claim 6 is allowable because Albert does not cure the deficiencies of Heaton with respect to the teaching of claim 1. As seen above, there are not deficiencies of Heaton for which Albert is relied upon to cure with respect to claim 1. Therefore, claim 6 remains rejected.
On pages 25-29 and with respect to claims 13-19, the applicant repeats the arguments previously presented with respect to claim 1. As such, claims 13-18 remain rejected under the combination of Heaton in view of Raanan.
On pages 29-32 and with respect to claims 20-25, the applicant repeats the arguments previously presented with respect to claim 1. As such, claims 20-25 remain rejected under the combination of Heaton in view of Raanan. In addition, the applicant argues that Heaton and Raanan are not directed to a method for preventing a fall and a fall-related injury, but rather detect and respond to an already occurred fall event. In response to applicant's argument that the claimed invention is a method for preventing falls, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Although the teaching of Heaton meets the structural limitations, Raanan also teaches an active hip protector system aimed at preventing hip fractures (Paragraph [0002]). Therefore, the combination of Heaton and Raanan teach, suggest, and render obvious the claimed subject matter.
On pages 32-34 and with respect to claims 26-28, the applicant argues that the addition of Buckman does not cure the deficiencies of Heaton and Raanan with respect to independent claim 20. As seen above, Heaton and Raanan teach, suggest, and render obvious the currently constructed claim limitations. Therefore, this argument is moot and claims 26-28 remain rejected.

Applicant’s arguments with respect to claim(s) 10, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688